 


109 HR 1481 IH: Interstate Transmission Act
U.S. House of Representatives
2005-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1481 
IN THE HOUSE OF REPRESENTATIVES 
 
April 5, 2005 
Mr. Wynn (for himself and Mrs. Myrick) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To ensure reliability of electric service to provide for expansion of electricity transmission networks in order to support competitive electricity markets to modernize regulation, and for other purposes. 
 
 
1.Short title and table of contents 
(a)Short titleThis Act may be cited as the Interstate Transmission Act. 
(b)Table of contentsThe table of contents is as follows: 
 
Sec. 1. Short title and table of contents 
Sec. 2. Findings 
Sec. 3. Transmission infrastructure investment 
Sec. 3. Electric reliability standards 
Sec. 5. Disposition of property 
Sec. 6. Regional transmission organizations 
Sec. 7. Siting of interstate electric transmission facilities 
Sec. 8. Electric transmission property treated as 15-year property  
2.FindingsCongress finds as follows: 
(1)The expansion, enhancement, and improvement of transmission facilities are necessary to maintain and improve reliability of electric service. 
(2)Transmission networks are the backbone of reliable delivery of electric energy, increased interstate commerce in electricity, and competitive power markets.  
(3)Wholesale electric competition, already in effect across the nation, and retail electric competition, adopted by nearly half of the States, depend on adequate transmission networks to benefit electric consumers. 
(4)To maintain and improve reliability of electric service and support competitive power markets, the economics of the business of electric transmission and the regulatory structures applicable thereto must be improved.   
3.Transmission infrastructure investment Part II of the Federal Power Act (16 U.S.C. 824 et seq.) is amended by adding at the end the following: 
 
215.Transmission infrastructure investment 
(a)Rulemaking requirementWithin 1 year after enactment of this section, the Commission shall establish, by rule, incentive-based, performance-based, participant-funded, and cost-based (including, but not limited to performance-based) rate treatments for the transmission of electric energy in interstate commerce by public utilities to benefit consumers by ensuring reliability and reducing the cost of delivered power by reducing transmission congestion. Such rule shall— 
(1)promote reliable and economically efficient transmission and generation of electricity by promoting capital investment in the enlargement, improvement, maintenance and operation of facilities for the transmission of electric energy in interstate commerce; 
(2)provide a return on equity that attracts new investment in transmission facilities (including related transmission technologies); 
(3)encourage deployment of transmission technologies and other measures to increase the capacity and efficiency of existing transmission facilities and improve the operation of such facilities; and 
(4)allow recovery of all prudently incurred costs necessary to comply with mandatory reliability standards issued pursuant to section 216 of this Act.The Commission may, from time to time, revise such rule. 
(b)Transmission rates and RTO participation The Commission shall provide for— 
(1)recovery of all prudently incurred costs to develop and participate in any proposed or approved RTO, ISO, or independent transmission company; 
(2)recovery of all costs previously approved by a State commission which exercised jurisdiction over the transmission facilities prior to the utility’s participation in the RTO or ISO, including costs necessary to honor preexisting transmission service contracts, in a manner which does not reduce the revenues the utility receives for transmission services for a reasonable transition period after the utility joins the RTO or ISO; 
(3)recovery as an expense in rates of the costs prudently incurred to conduct transmission planning and reliability activities, including the costs of participating in RTO, ISO and other regional planning activities and design, study and other precertification costs involved in seeking permits and approvals for proposed transmission facilities; 
(4)a current return in rates for construction work in progress for transmission facilities and full recovery of prudently incurred costs for constructing transmission facilities; 
(5)recovery of all prudently incurred capital, operation, and maintenance costs, and other costs necessary to operate and maintain transmission service, including generation and transmission based ancillary services and taxes;  
(6)various rate structures, including formula transmission rates; and 
(7)a maximum 15 year accelerated book depreciation on new transmission facilities for rate treatment purposes. The Commission shall ensure that any costs recoverable pursuant to this subsection may be recovered by such utility through the transmission rates charged by such utility or through the transmission rates charged by the RTO or ISO that provides transmission service to such utility. 
(c)Just and Reasonable RatesAll rates approved under the rules adopted pursuant to this section, including any revisions to such rules, are subject to the requirement of sections 205 and 206 that all rates, charges, terms, and conditions be just and reasonable and not unduly discriminatory or preferential.. 
4.Electric reliability standards 
(a)In generalPart II of the Federal Power Act (16 U.S.C. 824 et seq.) is amended by adding the following new section at the end thereof: 
 
216.Electric reliability 
(a)DefinitionsFor purposes of this section— 
(1)The term bulk-power system means— 
(A)facilities and control systems necessary for operating an interconnected electric energy transmission network (or any portion thereof); and 
(B)electric energy from generation facilities needed to maintain transmission system reliability.The term does not include facilities used in the local distribution of electric energy. 
(2)The terms Electric Reliability Organization and ERO mean the organization certified by 
(3)The term reliability standard means a requirement, approved by the Commission under this section, to provide for reliable operation of the bulk-power system. The term includes requirements for the operation of existing bulk-power system facilities and the design of planned additions or modifications to such facilities to the extent necessary to provide for reliable operation of the bulk-power system, but the term does not include any requirement to enlarge such facilities or to construct new transmission capacity or generation capacity. 
(4)The term reliable operation means operating the elements of the bulk-power system within equipment and electric system thermal, voltage, and stability limits so that instability, uncontrolled separation, or cascading failures of such system will not occur as a result of a sudden disturbance or unanticipated failure of system elements. 
(5)The term Interconnection means a geographic area in which the operation of bulk-power system components is synchronized such that the failure of one or more of such components may adversely affect the ability of the operators of other components within the system to maintain reliable operation of the facilities within their control. 
(6)The term transmission organization means a regional transmission organization, independent system operator, independent transmission provider, or other transmission organization finally approved by the Commission for the operation of transmission facilities. 
(7)The term regional entity means an entity having enforcement authority pursuant to subsection (e)(4).the Commission under subsection (c) the purpose of which is to establish and enforce reliability standards for the bulk-power system, subject to Commission review. 
(b)Jurisdiction and applicability 
(1)The Commission shall have jurisdiction, within the United States, over the ERO certified by the Commission under subsection (c), any regional entities, and all users, owners, and operators of the bulk-power system, including but not limited to the entities described in section 201(f), for purposes of approving reliability standards established under this section and enforcing compliance with this section. All users, owners, and operators of the bulk-power system shall comply with reliability standards that take effect under this section. 
(2)The Commission shall issue a final rule to implement the requirements of this section not later than 180 days after the date of enactment of this section. 
(c)CertificationFollowing the issuance of a Commission rule under subsection (b)(2), any person may submit an application to the Commission for certification as the Electric Reliability Organization (ERO). The Commission may certify one such ERO if the Commission determines that such ERO— 
(1)has the ability to develop and enforce, subject to subsection (e)(2), reliability standards that provide for an adequate level of reliability of the bulk-power system; and 
(2)has established rules that— 
(A)assure its independence of the users and owners and operators of the bulk-power system, while assuring fair stakeholder representation in the selection of its directors and balanced decisionmaking in any ERO committee or subordinate organizational structure; 
(B)allocate equitably reasonable dues, fees, and other charges among end users for all activities under this section; 
(C)provide fair and impartial procedures for enforcement of reliability standards through the imposition of penalties in accordance with subsection (e) (including limitations on activities, functions, or operations, or other appropriate sanctions); 
(D)provide for reasonable notice and opportunity for public comment, due process, openness, and balance of interests in developing reliability standards and otherwise exercising its duties; and 
(E)provide for taking, after certification, appropriate steps to gain recognition in Canada and Mexico. 
(d)Reliability standards 
(1)The Electric Reliability Organization shall file each reliability standard or modification to a reliability standard that it proposes to be made effective under this section with the Commission. 
(2)The Commission may approve by rule or order a proposed reliability standard or modification to a reliability standard if it determines that the standard is just, reasonable, not unduly discriminatory or preferential, and in the public interest. The Commission shall give due weight to the technical expertise of the Electric Reliability Organization with respect to the content of a proposed standard or modification to a reliability standard and to the technical expertise of a regional entity organized on an Interconnection-wide basis with respect to a reliability standard to be applicable within that Interconnection, but shall not defer with respect to the effect of a standard on competition. A proposed standard or modification shall take effect upon approval by the Commission. 
(3)The Electric Reliability Organization shall rebuttably presume that a proposal from a regional entity organized on an Interconnection-wide basis for a reliability standard or modification to a reliability standard to be applicable on an Interconnection-wide basis is just, reasonable, and not unduly discriminatory or preferential, and in the public interest. 
(4)The Commission shall remand to the Electric Reliability Organization for further consideration a proposed reliability standard or a modification to a reliability standard that the Commission disapproves in whole or in part. 
(5)The Commission, upon its own motion or upon complaint, may order the Electric Reliability Organization to submit to the Commission a proposed reliability standard or a modification to a reliability standard that addresses a specific matter if the Commission considers such a new or modified reliability standard appropriate to carry out this section. 
(6)The final rule adopted under subsection (b)(2) shall include fair processes for the identification and timely resolution of any conflict between a reliability standard and any function, rule, order, tariff, rate schedule, or agreement accepted, approved, or ordered by the Commission applicable to a transmission organization. Such transmission organization shall continue to comply with such function, rule, order, tariff, rate schedule, or agreement accepted, approved, or ordered by the Commission until— 
(A)the Commission finds a conflict exists between a reliability standard and any such provision; 
(B)the Commission orders a change to such provision pursuant to section 206 of this part; and 
(C)the ordered change becomes effective under this part.If the Commission determines that a reliability standard needs to be changed as a result of such a conflict, it shall order the ERO to develop and file with the Commission a modified reliability standard under paragraph (4) or (5) of this subsection. 
(e)Enforcement 
(1)The ERO may impose, subject to paragraph (2), a penalty on a user or owner or operator of the bulk-power system for a violation of a reliability standard approved by the Commission under subsection (d) if the ERO, after notice and an opportunity for a hearing— 
(A)finds that the user or owner or operator has violated a reliability standard approved by the Commission under subsection (d); and 
(B)files notice and the record of the proceeding with the Commission. 
(2)A penalty imposed under paragraph (1) may take effect not earlier than the 31st day after the electric reliability organization files with the Commission notice of the penalty and the record of proceedings. Such penalty shall be subject to review by the Commission, on its own motion or upon application by the user, owner, or operator that is the subject of the penalty filed within 30 days after the date such notice is filed with the Commission. Application to the Commission for review, or the initiation of review by the Commission on its own motion, shall not operate as a stay of such penalty unless the Commission otherwise orders upon its own motion or upon application by the user, owner, or operator that is the subject of such penalty. In any proceeding to review a penalty imposed under paragraph (1), the Commission, after notice and opportunity for hearing (which hearing may consist solely of the record before the electric reliability organization and opportunity for the presentation of supporting reasons to affirm, modify, or set aside the penalty), shall by order affirm, set aside, reinstate, or modify the penalty, and, if appropriate, remand to the electric reliability organization for further proceedings. The Commission shall implement expedited procedures for such hearings. 
(3)On its own motion or upon complaint, the Commission may order compliance with a reliability standard and may impose a penalty against a user or owner or operator of the bulk-power system, if the Commission finds, after notice and opportunity for a hearing, that the user or owner or operator of the bulk-power system has engaged or is about to engage in any acts or practices that constitute or will constitute a violation of a reliability standard. 
(4)The Commission shall establish regulations authorizing the ERO to enter into an agreement to delegate authority to a regional entity for the purpose of proposing reliability standards to the ERO and enforcing reliability standards under paragraph (1) if— 
(A)the regional entity is governed by— 
(i)an independent board; 
(ii)a balanced stakeholder board; or 
(iii)a combination independent and balanced stakeholder board; 
(B)the regional entity otherwise satisfies the provisions of subsection (c)(1) and (2); and 
(C)the agreement promotes effective and efficient administration of bulk-power system reliability.The Commission may modify such delegation. The ERO and the Commission shall rebuttably presume that a proposal for delegation to a regional entity organized on an Interconnection-wide basis promotes effective and efficient administration of bulk-power system reliability and should be approved. Such regulation may provide that the Commission may assign the ERO’s authority to enforce reliability standards under paragraph (1) directly to a regional entity consistent with the requirements of this paragraph. 
(5)The Commission may take such action as is necessary or appropriate against the ERO or a regional entity to ensure compliance with a reliability standard or any Commission order affecting the ERO or a regional entity. 
(6)Any penalty imposed under this section shall bear a reasonable relation to the seriousness of the violation and shall take into consideration the efforts of such user, owner, or operator to remedy the violation in a timely manner. 
(f)Changes in electricity reliability organization rulesThe Electric Reliability Organization shall file with the Commission for approval any proposed rule or proposed rule change, accompanied by an explanation of its basis and purpose. The Commission, upon its own motion or complaint, may propose a change to the rules of the Electric Reliability Organization. A proposed rule or proposed rule change shall take effect upon a finding by the Commission, after notice and opportunity for comment, that the change is just, reasonable, not unduly discriminatory or preferential, is in the public interest, and satisfies the requirements of subsection (c). 
(g)Reliability reportsThe Electric Reliability Organization shall conduct periodic assessments of the reliability and adequacy of the bulk-power system in North America. 
(h)Coordination with canada and mexicoThe President is urged to negotiate international agreements with the governments of Canada and Mexico to provide for effective compliance with reliability standards and the effectiveness of the Electric Reliability Organization in the United States and Canada or Mexico. 
(i)Savings provisions 
(1)The Electric Reliability Organization shall have authority to develop and enforce compliance with reliability standards for only the bulk-power system. 
(2)This section does not authorize the Electric Reliability Organization or the Commission to order the construction of additional generation or transmission capacity or to set and enforce compliance with standards for adequacy or safety of electric facilities or services. 
(3)Nothing in this section shall be construed to preempt any authority of any State to take action to ensure the safety, adequacy, and reliability of electric service within that State, as long as such action is not inconsistent with any reliability standard, except that the State of New York may establish rules that result in greater reliability within that State, as long as such action does not result in lesser reliability outside the State than that provided by the reliability standards. 
(4)Within 90 days of the application of the Electric Reliability Organization or other affected party, and after notice and opportunity for comment, the Commission shall issue a final order determining whether a State action is inconsistent with a reliability standard, taking into consideration any recommendation of the Electric Reliability Organization. 
(5)The Commission, after consultation with the Electric Reliability Organization and the State taking action, may stay the effectiveness of any State action, pending the Commission’s issuance of a final order. 
(j)Regional advisory bodiesThe Commission shall establish a regional advisory body on the petition of at least two-thirds of the States within a region that have more than one-half of their electric load served within the region. A regional advisory body shall be composed of one member from each participating State in the region, appointed by the Governor of each State, and may include representatives of agencies, States, and provinces outside the United States. A regional advisory body may provide advice to the Electric Reliability Organization, a regional entity, or the Commission regarding the governance of an existing or proposed regional entity within the same region, whether a standard proposed to apply within the region is just, reasonable, not unduly discriminatory or preferential, and in the public interest, whether fees proposed to be assessed within the region are just, reasonable, not unduly discriminatory or preferential, and in the public interest and any other responsibilities requested by the Commission. The Commission may give deference to the advice of any such regional advisory body if that body is organized on an Interconnection-wide basis. 
(k)Application to alaska and hawaiiThe provisions of this section do not apply to Alaska or Hawaii.. 
(b)Status of EROThe Electric Reliability Organization certified by the Federal Energy Regulatory Commission under section 215(c) of the Federal Power Act and any regional entity delegated enforcement authority pursuant to section 215(e)(4) of that Act are not departments, agencies, or instrumentalities of the United States Government. 
5.Disposition of propertySection 203 of the Federal Power Act (16 U.S.C. 824b) is repealed. 
6.Regional transmission organizations Part II of the Federal Power Act (16 U.S.C. 824 et seq.) is amended by adding at the end thereof the following new section: 
 
217.Regional transmission organizations 
(a)In generalAmong options for the formation of a transmission organization, the Commission shall prefer those in which— 
(1)participation in the organization by transmitting utilities is voluntary; 
(2)the form, structure, and operating entity of the organization are approved of by participating transmitting utilities; and 
(3)market incentives exist to promote investment for expansion of transmission facilities and for the introduction of new transmission technologies within the territory of the organization. 
(b)ConditionsNo order issued under this Act shall require or shall be conditioned upon a requirement that a transmitting utility transfer control of jurisdictional facilities to a regional transmission organization. . 
7.Siting of interstate electric transmission facilities 
(a)Amendment of Federal Power ActPart II of the Federal Power Act is amended by adding at the end the following: 
 
218.Siting of interstate electric transmission facilities 
(a)Designation of National Interest Electric Transmission Corridors 
(1)Transmission congestion studyWithin 1 year after the enactment of this section, and no less frequently than every 3 years thereafter, the Secretary of Energy, in consultation with affected States, shall conduct a study of electric transmission congestion. After considering alternatives and recommendations from interested parties, including an opportunity for comment from affected States, the Secretary shall issue a report, based on such study, which may designate any geographic area experiencing or likely to experience electric energy transmission capacity constraints or congestion that adversely affects consumers as a national interest electric transmission corridor. The Secretary shall rely upon information provided by regional transmission organizations developed in conjunction with States through regional transmission organization planning processes, information provided by State public utility commissions, and such other information about transmission constraints, reliability, and prices for electric energy as the Secretary deems appropriate.  
(2)ConsiderationsIn determining whether to designate a national interest electric transmission corridor referred to in paragraph (1) under this section, the Secretary shall consider, among other factors, the effect of additional transmission capacity on reliability, energy markets, economic growth, and national security.  
(b)Construction permitExcept as provided in subsection (i), the Commission is authorized, upon its own motion or upon request, after notice and an opportunity for hearing, to issue a permit or permits for the construction or modification of electric transmission facilities in a national interest electric transmission corridor designated by the secretary under subsection (a) if the Commission finds that_ 
(1) 
(A)a State in which the transmission facilities are to be constructed or modified is without authority to— 
(i)approve the siting of the facilities; or 
(ii)consider the interstate benefits expected to be achieved by the proposed construction or modification of transmission facilities in the State; 
(B)the applicant for a permit is a transmitting utility under this Act but does not qualify to apply for a permit or siting approval for the proposed project in a State because the applicant does not serve end-use customers in the State; or 
(C)a State commission or other entity that has authority to approve the siting of the facilities has— 
(i)withheld approval for more than 1 year after the filing of an application pursuant to applicable law seeking approval or 1 year after the designation of the relevant national interest electric transmission corridor, whichever is later; or 
(ii)conditioned its approval in such a manner that the proposed construction or modification will not significantly reduce transmission congestion in interstate commerce or is not economically feasible; 
(2)the facilities to be authorized by the permit will be used for the transmission of electric energy in interstate commerce; 
(3)the proposed construction or modification is consistent with the public interest; and 
(4)the proposed construction or modification will significantly reduce transmission congestion in interstate commerce and protects or benefits consumers.  
(c)Permit applicationsApplications for permits to be issued pursuant to subsection (b) shall be made in writing to the Commission. The Commission shall issue rules setting forth the form of the application, the information to be contained in the application, and the manner of service of notice of the permit application upon interested persons. 
(d)CommentsThe Commission shall afford each State in which a transmission facility covered by the permit to be issued under subsection (b) is or will be located, each affected Federal agency and Indian tribe, private property owners, and other interested persons, a reasonable opportunity to present their views and recommendations with respect to the need for and impact of a facility covered by the permit.  
(e)Rights-of-wayIn the case of a permit under subsection (b) for electric transmission facilities to be located on property other than property owned by the United States or a State, if the permit holder cannot acquire by contract, or is unable to agree with the owner of the property to the compensation to be paid for, the necessary right-of-way to construct or modify such transmission facilities, the permit holder may acquire the right-of-way by the exercise of the right of eminent domain in the district court of the United States for the district in which the property concerned is located, or in the appropriate court of the State in which the property is located. The practice and procedure in any action or proceeding for that purpose in the district court of the United States shall conform as nearly as may be with the practice and procedure in similar action or proceeding in the courts of the State where the property is situated. 
(f)State law Nothing in this section shall preclude any person from constructing or modifying any transmission facility pursuant to State law.  
(g)Coordination of Federal authorizations for transmission and distribution facilities 
(1)Lead agencyIf an applicant, or prospective applicant, for a Federal authorization related to an electric transmission or distribution facility so requests, the Secretary of Energy (DOE) shall act as the lead agency for purposes of coordinating and assuring expeditious processing of all applicable Federal authorizations and related environmental reviews of the facility. For purposes of this subsection, the term Federal authorization means any authorization required under Federal law in order to site a transmission or distribution facility, including but not limited to such permits, special use authorizations, certifications, opinions, or other approvals as may be required, whether issued by a Federal or a State agency. To the maximum extent practicable under applicable Federal law, the Secretary of Energy shall coordinate this Federal authorization and review process with any Indian tribes, multi-State entities, and State agencies that are responsible for conducting any separate permitting and environmental reviews of the facility, to ensure timely and efficient review and permit decisions. 
(2)Authority to set deadlinesAs lead agency, the Secretary of Energy shall establish prompt and binding intermediate milestones and deadlines for the review of, and decisions relating to, the proposed facility, to enable completion of such review and decisions within one year of the request that the Secretary serve as lead agency. The Secretary of Energy also shall provide an expeditious pre-application mechanism for prospective applicants to confer with the agencies involved to have each such agency determine and communicate to the prospective applicant within 60 days of when the prospective applicant submits a request for such information concerning the likelihood of approval for a potential facility, and key issues of concern to the agencies and public.  
(3)Consolidated environmental review and record of decisionAs lead agency head, the Secretary of Energy, in consultation with the affected agencies, shall prepare a single environmental review document, which shall be used as the basis for all decisions on the proposed project under Federal law. The document may be an environmental assessment or environmental impact statement under the National Environmental Policy Act of 1969 if warranted, or such other form of analysis as may be warranted. The Secretary of Energy and the heads of other agencies shall streamline the review and permitting of transmission and distribution facilities within corridors designated under section 503 of the Federal Land Policy and Management Act (43 U.S.C. 1763) by fully taking into account prior analyses and decisions relating to the corridors. Such document shall include consideration by the relevant agencies of any applicable criteria or other matters as required under applicable laws. 
(4)AppealsIn the event that any agency has denied a Federal authorization required for a transmission or distribution facility, or has failed to act by the deadline established by the Secretary pursuant to this section for deciding whether to issue the authorization, the applicant or any State in which the facility would be located may file an appeal with the Secretary, who shall, in consultation with the affected agency, review the denial or take action on the pending application. Based on the overall record and in consultation with the affected agency, the Secretary shall within 90 days issue the necessary authorization with any appropriate conditions, or deny the appeal. In making a decision under this paragraph, the Secretary shall comply with applicable requirements of Federal law, including any requirements of the Endangered Species Act, the Clean Water Act, the National Forest Management Act, the National Environmental Policy Act of 1969, and the Federal Land Policy and Management Act. 
(5)Conforming regulations and memoranda of understandingNot later than 18 months after the date of enactment of this section, the Secretary of Energy shall issue regulations necessary to implement this subsection. Not later than 1 year after the date of enactment of this section, the Secretary and the heads of Federal agencies with authority to issue Federal authorizations shall enter into Memoranda of Understanding to implement this section. 
(6)Duration and renewalEach Federal land use authorization for an electricity transmission or distribution facility shall be issued— 
(A)for a duration, as determined by the Secretary of Energy, commensurate with the anticipated use of the facility, and 
(B)with appropriate authority to manage the right-of-way for reliability and environmental protection.Upon the expiration of any such authorization (including an authorization issued prior to enactment of this section), the authorization shall be reviewed for renewal taking fully into account reliance on such electricity infrastructure, recognizing its importance for public health, safety and economic welfare and as a legitimate use of Federal lands. 
(7)Maintaining and enhancing the transmission infrastructureIn exercising the responsibilities under this section, the Secretary of Energy shall consult regularly with the Federal Energy Regulatory Commission (FERC) and owners and operators of electric transmission and distribution facilities.  
(h)Interstate compactsThe consent of Congress is hereby given for 3 or more contiguous States to enter into an interstate compact, subject to approval by Congress, establishing regional transmission siting agencies to facilitate siting of future electric energy transmission facilities within such States and to carry out the electric energy transmission siting responsibilities of such States. The Secretary of Energy may provide technical assistance to regional transmission siting agencies established under this subsection. Such regional transmission siting agencies shall have the authority to review, certify, and permit siting of transmission facilities, including facilities in national interest electric transmission corridors (other than facilities on property owned by the United States). The Commission shall have no authority to issue a permit for the construction or modification of electric transmission facilities within a State that is a party to a compact, unless the members of a compact are in disagreement and the Secretary makes, after notice and an opportunity for a hearing, the finding described in section (b)(1)(C).  
(i)Savings clauseNothing in this section shall be construed to affect any requirement of the environmental laws of the United States, including, but not limited to, the National Environmental Policy Act of 1969. Subsection (h)(3) of this section shall not apply to any Congressionally-designated components of the National Wilderness Preservation System, the National Wild and Scenic Rivers System, or the National Park system (including National Monuments therein). 
(j)ErcotThis section shall not apply within the area referred to in section 212(k)(2)(A). . 
(b)Reports to Congress on Corridors and Rights of Way on Federal LandThe Secretary of the Interior, the Secretary of Energy, the Secretary of Agriculture, and the Chairman of the Council on Environmental Quality shall, within 90 days of the date of enactment of this subsection, submit a joint report to Congress identifying each of the following: 
(1)All existing designated transmission and distribution corridors on Federal land and the status of work related to proposed transmission and distribution corridor designations under Title V of the Federal Land Policy and Management Act (43 U.S.C. 1761 et. Seq.), the schedule for completing such work, any impediments to completing the work, and steps that Congress could take to expedite the process. 
(2)The number of pending applications to locate transmission and distribution facilities on Federal lands, key information relating to each such facility, how long each application has been pending, the schedule for issuing a timely decision as to each facility, and progress in incorporating existing and new such rights-of-way into relevant land use and resource management plans or their equivalent. 
(3)The number of existing transmission and distribution rights-of-way on Federal lands that will come up for renewal within the following 5, 10, and 15 year periods, and a description of how the Secretaries plan to manage such renewals.  
8.Electric transmission property treated as 15-year property 
(a)In generalSubparagraph (E) of section 168(e)(3) of the Internal Revenue Code of 1986 (relating to classification of certain property) is amended by striking and at the end of clause (v), by striking the period at the end of clause (vi) and by inserting , and, and by adding at the end the following new clause: 
 
(vii)any section 1245 property (as defined in section 1245(a)(3)) used in the transmission at 69 or more kilovolts of electricity for sale the original use of which commences with the taxpayer after the date of the enactment of this clause.. 
(b)Alternative system The table contained in section 168(g)(3)(B) is amended by inserting after the item relating to subparagraph (E)(vi) the following:  
 
 
 
 
(E)(vii)30 .  
(c)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the enactment of this Act, in taxable years ending after such date. 
 
